Citation Nr: 0505985	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarction, 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956 and from May 1958 to May 1976.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina (RO).  


FINDINGS OF FACT

1.  Service medical records do not reveal any diagnosis of, 
or treatment for, hypertension or any other cardiovascular 
disorder during service.  

2.  There is no medical evidence showing that the veteran's 
hypertension and cardiovascular disease manifested in the 
first year after he separated from service.  

3.  There is no medical evidence that shows any current 
hypertension and cardiovascular disease is related to the 
veteran's periods of military service.   

4.  Service connection is currently in effect for diabetes 
mellitus, type II.  

4.  The medical evidence of record reveals that the veteran 
experienced a myocardial infarction and was diagnosed with 
cardiovascular disease five years prior to being diagnosed 
with diabetes mellitus.  

5.  The medial evidence of record reveals that the service-
connected diabetes mellitus, type II, or any other 
service-connected disorder, is not the direct and proximate 
cause of the veteran's hypertension and cardiovascular 
disease.  




CONCLUSION OF LAW

Arteriosclerotic cardiovascular disease, status post 
myocardial infarction, and hypertension were not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letters dated in August 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and provided the veteran with 
a VA Compensation and Pension examination.  Thus, VA's duty 
to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of hypertension and cardiovascular 
disease, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may 
also be granted for a disability which is proximately due to, 
or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

Review of the veteran's service medical records does not 
reveal any complaints of, or treatment for, hypertension or 
any other cardiovascular disorder during active service.  
Separation examination of the veteran was conducted in 
January 1976.  Clinical evaluation of the veteran heart and 
vascular system was normal, with no abnormalities noted by 
the examining physician.  The veteran's blood pressure was 
120/80.  

Shortly after separation from service, in September 1976, a 
VA examination of the veteran was conducted.  Evaluation of 
the veteran's cardiovascular system was again normal and his 
blood pressure was 116/76.  

VA medical records reveal that in February 1990 a cardiology 
consultation was conducted.  The impression was that the 
veteran had a history of paroxysmal tachycardia.  As a 
result, the veteran was referred for maximal exercise 
treadmill test (ETT) in May 1990.  The conclusion was that 
the test results were "probably negative for ischemia." 

In June 1994, the veteran was hospitalized at a VA medical 
center because of complaints of chest pain.  The final 
diagnosis was "acute anteroseptal myocardial infarction," a 
heart attack.  The discharge summary noted that the veteran 
had no prior history of heart disease.  In July 1994, a 
follow-up ETT was conducted which was positive for ischemic 
changes.  

A January 1998 VA treatment record revealed arteriosclerotic 
heart disease, while an October 2000 VA treatment record 
reveals diagnoses of controlled hypertension and improved 
hyperlipidemia.  

A February 1999 post-service Army medical treatment record 
reveals that a diagnosis of diabetes mellitus, type II.  
Further records document the veteran's medical history of a 
myocardial infarction in 1994 and a diagnosis of diabetes 
mellitus in 1999.

In April 2002, a VA examination of the veteran was conducted.  
The examining physician noted that the veteran had a history 
of type II diabetes mellitus dating back approximately five 
years, with a history of hypertension for ten years, and 
having had a myocardial infarction.  The examining 
physician's medical opinion was that the veteran's 
hypertension and coronary artery disease were not caused by 
the service-connected diabetes mellitus.  

In September 2002, the veteran's treating physician from the 
Army Family medical clinic submitted a statement which said 
that the veteran "suffers from [type II diabetes mellitus] 
which is controlled with daily medications and diet.  He also 
has had a myocardial infarction with residual heart damage.  
Diabetes is a strong risk factor for coronary artery disease 
and man increase a patient's risk for further cardiac 
events."  However, according to the evidence of record the 
veteran has not experienced any further "cardiac events."

The preponderance of the evidence is against the veteran's 
claim for service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarction, 
with hypertension.  On a direct basis, there is no evidence 
that the veteran had hypertension or cardiovascular disease 
during military service, and there is no competent medical 
evidence linking his current cardiovascular disorders to his 
military service.  On a presumptive basis, there is no 
evidence showing that the veteran's cardiovascular disorders 
manifested within a year of his separation from service.  
Rather, the evidence of record reveals that the veteran was 
first diagnosed with a cardiovascular disorder in 1994, when 
he experienced a myocardial infarction, approximately two 
decades after he retired from military service.  As such, 
service connection on both a direct and presumptive basis 
must be denied.  

The veteran's primary contention is that his service-
connected diabetes mellitus is the cause of his current 
cardiovascular disorders.  As noted above, service connection 
may also be granted for a disability which is proximately due 
to, or the result of, a service-connected disability.  
38 C.F.R. § 3.310(a).  

In support of his claim for service connection for 
cardiovascular disease as due to his service-connected 
diabetes mellitus, the veteran submitted September 2002 
statement from his treating physician which states that 
"[d]iabetes is a strong risk factor for coronary artery 
disease."  While this medical statement indicates that 
diabetes mellitus is a risk factor for cardiovascular 
disease, it does not indicate that in this case, the 
veteran's cardiovascular disease was caused by his diabetes 
mellitus.  Importantly, an April 2002 VA medical opinion 
states that the veteran's hypertension and cardiovascular 
disease were not caused by his diabetes mellitus.  Moreover, 
the medical evidence of record clearly documents that the 
veteran was first diagnosed with cardiovascular disease in 
1994 and diabetes mellitus was not diagnosed until five years 
later in 1999.  As such, the preponderance of the evidence is 
also against the claim for service connection for 
cardiovascular disease, as secondary to his service-connected 
diabetes mellitus, or any other service-connected disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arteriosclerotic cardiovascular 
disease, status post myocardial infarction, with 
hypertension, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


